SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant☑ Filed by a party other than the Registrant☐ Check the appropriate box: ☑Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 MOCON, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☑ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: 2 MOCON, INC. 7 MINNEAPOLIS, MINNESOTA 55428 TO THE SHAREHOLDERS OF MOCON, INC.: You are cordially invited to attend our Annual Meeting of Shareholders to be held on Wednesday, May 27, 2015, at 4:00p.m., CDT, at MOCON’s headquarters which are located at 7500 Mendelssohn Avenue North, Minneapolis, Minnesota 55428. The formal notice of meeting, proxy statement and form of proxy are enclosed. Whether or not you plan to attend the meeting, please date, sign and return the enclosed proxy in the envelope provided as soon as possible so that your vote will be recorded. Very truly yours, /s/ Robert L. Demorest Robert L. Demorest Chairman of the Board, President and Chief Executive Officer April , 2015 PLEASE SIGN, DATE AND RETURN THE ENCLOSED PROXY PROMPTLY TO SAVE US THE EXPENSE OF ADDITIONAL SOLICITATION. MOCON, INC. 7 MINNEAPOLIS, MINNESOTA 55428 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY27, 2015 TO THE SHAREHOLDERS OF MOCON, INC.: Notice is hereby given that the Annual Meeting of Shareholders of MOCON, Inc., a Minnesota corporation, will be held on Wednesday, May27, 2015, at 4:00 p.m., CDT, at MOCON’s headquarters which are located at 7500 Mendelssohn Avenue North, Minneapolis, Minnesota 55428, for the following purposes: 1. To elect nine directors to serve until our next annual meeting of shareholders or until their respective successors are elected and qualified. 2. To consider an advisory resolution to approve our executive compensation. 3. To consider a proposal to approve the adoption of the MOCON, Inc. 2015 Employee Stock Purchase Plan. 4. To consider a proposal to approve the adoption of the MOCON, Inc. 2015 Equity Incentive Plan. 5. To consider a proposal to ratify the selection of KPMG LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2015. 6. To consider and act upon such other matters as may properly come before the meeting or any adjournment of the meeting. The close of business on April 2, 2015 has been fixed as the record date for the determination of shareholders who are entitled to vote at the meeting or any adjournments of the meeting. By Order of the Board of Directors, /s/ Elissa Lindsoe Elissa Lindsoe Vice President, Chief Financial Officer, Treasurer and Secretary Dated: April , 2015 YOU ARE CORDIALLY INVITED TO ATTEND THE ANNUAL MEETING. NO ADMISSION TICKET OR OTHER CREDENTIALS WILL BE NECESSARY. IF YOU DO NOT PLAN TO ATTEND THE MEETING, PLEASE BE SURE YOU ARE REPRESENTED AT THE MEETING BY MARKING, SIGNING, DATING AND MAILING YOUR PROXY IN THE REPLY ENVELOPE PROVIDED. 1 MOCON, INC. 7venue North Minneapolis, MINNESOTA 55428 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS MAY27, 2015 The Board of Directors of MOCON, Inc. is soliciting your proxy for use at the 2015 Annual Meeting of Shareholders on Wednesday, May 27, 2015. The Notice of Annual Meeting, this proxy statement and the enclosed form of proxy are being mailed to shareholders beginning on or about April , 2015. INFORMATION CONCERNING THE ANNUAL MEETING Date, Time, Place and Purposes of Meeting The Annual Meeting of Shareholders of MOCON, Inc., a Minnesota corporation, will be held on Wednesday, May27, 2015, at 4:00p.m., CDT, at MOCON’s headquarters which are located at 7500 Mendelssohn Avenue North, Minneapolis, Minnesota 55428, or at any adjournment or adjournments of the meeting, for the purposes set forth in the accompanying Notice of Annual Meeting of Shareholders. Who Can Vote Only holders of record of our common stock at the close of business on April 2, 2015 will be entitled to notice of, and to vote at, the Annual Meeting. On April 2, 2015, there were shares of our common stock outstanding. Each outstanding share on that date entitles its holder to one vote, in person or by proxy, on each matter to be voted on at the Annual Meeting. How You Can Vote Your vote is important. If you are a shareholder whose shares are registered in your name, you may vote your shares in person at the meeting or by completing, signing, dating and mailing the enclosed proxy card in the envelope provided. If your shares are held in “street name” (through a broker, bank or other nominee), you may receive a separate voting instruction form with this proxy statement. Street name holders should be aware that brokers are not permitted to vote shares on non-routine matters, including the election of directors or matters related to executive compensation, without instructions from the beneficial owner. As a result, brokers are not permitted to vote shares on proposal 1 (election of directors), proposal 2 (executive compensation), proposal 3 (MOCON, Inc. 2015 Employee Stock Purchase Plan) or proposal 4 (MOCON, Inc. 2015 Equity Incentive Plan), without instructions from the beneficial owner. Therefore, street name holders are advised that if they do not timely provide instructions to their broker or other nominee, their shares will not be voted in connection with proposals 1, 2, 3 and 4. Proposal 5 (ratification of KPMG LLP) is considered a routine matter and, as such, brokers will still be able to vote shares held in brokerage accounts with respect to proposal 5, even if they do not receive instructions from the beneficial owner. 2 You are solicited on behalf of our Board of Directors to SIGN AND RETURN THE PROXY CARD IN THE ACCOMPANYING ENVELOPE. No postage is required if your returned proxy card is mailed within the United States. If you return your signed proxy card before the Annual Meeting, the named proxies will vote your shares as you direct. You have three choices on each matter to be voted on. For the election of directors, you may vote: ● FOR the nine nominees for director, ● WITHHOLD your vote from the nine nominees for director or ● WITHHOLD your vote from one or more of the nine nominees for director. For the advisory vote on executive compensation you may vote: ● FOR the resolution, ● AGAINST the resolution or ● ABSTAIN from voting on the resolution. For the proposal to approve the adoption of the MOCON, Inc. Employee 2015 Stock Purchase Plan you may vote: ● FOR the proposal, ● AGAINST the proposal or ● ABSTAIN from voting on the proposal. For the proposal to approve the adoption of the MOCON, Inc. 2015 Equity Incentive Plan you may vote: ● FOR the proposal, ● AGAINST the proposal, or ● ABSTAIN from voting on the proposal. For the proposal to ratify the selection of KPMG LLP you may vote: ● FOR the proposal, ● AGAINST the proposal or ● ABSTAIN from voting on the proposal. If you send in your proxy card, but do not specify how you want to vote your shares, the proxies will vote your shares FOR all nine nominees for director and FOR the other proposals set forth in the Notice of Annual Meeting. 3 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON WEDNESDAY, MAY 27, 2015 This proxy statement and our Annual Report on Form 10-K are available at How Does the Board Recommend that I Vote THE BOARD RECOMMENDS THAT THE SHAREHOLDERS VOTE FOR THE APPROVAL OF PROPOSAL S 2 , 3, 4 AND 5 AS SET FORTH IN THE NOTICE OF MEETING AND FOR EACH OF THE NOMINEES FOR DIRECTOR NAMED IN THIS PROXY STATEMENT. How You May Revoke or Change Your Vote Any shareholder giving a proxy may revoke it at any time prior to its use at the Annual Meeting by giving written notice of such revocation to our Corporate Secretary, by filing a revoking instrument or duly executed proxy bearing a later date with our Corporate Secretary, or by appearing at the Annual Meeting and voting in person. Quorum Requirement Our Bylaws provide that the presence at the Annual Meeting, in person or by proxy, of the holders of 33-1/3 percent of the outstanding shares of our common stock entitled to vote at the meeting (shares) is required for a quorum for the transaction of business. In general, shares of our common stock represented by a properly signed and returned proxy card will be counted as shares present and entitled to vote at the Annual Meeting for purposes of determining a quorum. Shares represented by proxies marked “Abstain” or “Withheld” are counted in determining whether a quorum is present. In addition, a “broker non-vote” is considered in determining whether a quorum is present. A “broker non-vote” is a proxy returned by a broker on behalf of its beneficial owner customer that is not voted on a particular matter because voting instructions have not been received by the broker from the customer, and the broker does not have discretionary authority to vote on behalf of such customer on such matter. Vote Required Assuming a quorum is represented at the Annual Meeting, either in person or by proxy, each of the matters to be voted upon by shareholders, including the election of directors, will require the affirmative vote of holders of the greater of (i)a majority of the shares represented and entitled to vote in person or by proxy on such matter, or (ii)a majority of the minimum number of shares entitled to vote in person or by proxy that would constitute a quorum for the transaction of business at the Annual Meeting. Any broker non-votes on a matter will be treated as shares not entitled to vote on that matter, and thus will not be counted in determining whether that matter has been approved. However, if and to the extent that broker non-votes are required to establish the presence of a quorum at the Annual Meeting, then any broker non-votes will have the same effect as a vote "
